Citation Nr: 0511048	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.	Service connection for benign prostatic hypertrophy.  

2.	Service connection for loss of use of a creative organ.

3.	Service connection for a kidney disorder.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel
INTRODUCTION

The veteran had active service from March 1944 to August 
1944, and from April 1953 to April 1955.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.      


FINDINGS OF FACT

1.	The veteran's benign prostatic hypertrophy is not related 
to active service.  

2.	The veteran's loss of use of a creative organ is not 
related to active service.  

3.	The preponderance of the evidence shows that the veteran 
does not have a current kidney disorder.  


CONCLUSIONS OF LAW

1.	The veteran's benign prostatic hypertrophy was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

2.	The veteran's loss of use of a creative organ was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

3.	A kidney disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in May 2001 setting forth the general 
requirements of then-applicable law pertaining to service 
connection, and what evidence was necessary to substantiate 
his claims.  The general notification was reiterated in the 
Statement of the Case dated in January 2002, and in a 
Supplemental Statement of the Case dated in November 2004.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in March 2004.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after notification 
to the claimant under the VCAA of any information that was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained private and VA medical records, as is detailed 
below.  VA has also conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A (d) 
(West 2002).  The veteran was afforded VA medical examination 
in March 2001, conducted by a medical care professional.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claims in November 
2000.  The RO adjudicated the claims in May 2001.  Only after 
that rating action was promulgated did the RO, in March 2004, 
provide notice to the claimant - in the form of a letter - 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on March 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the AOJ (RO) prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the March 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims.  As described 
above, the RO advised him of this by way of the rating 
decision of May 2001, the Statement of the Case in January 
2002, and the Supplemental Statement of the Case in November 
2004.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

The Merits of the Claims for Service Connection 
 
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

Benign Prostatic Hypertrophy

Regarding the veteran's service connection claim for benign 
prostatic hypertrophy, the evidence of record supports the 
veteran's claim to a current disorder.  In a March 2001 VA 
Compensation and Pension Examination, the examiner found 
benign prostatic hypertrophy with PSA of 4.74.  The first 
element of Pond is therefore satisfied.  Pond, 12 Vet. App. 
at 346.  

The evidence of record also supports the veteran's claim to 
an in-service disorder.  The record shows that in August 
1954, military medical personnel noted that the veteran had 
urethral discharge and terminal hematuria, and diagnosed him 
with chronic prostatitis.  The second element of Pond is 
therefore satisfied.  Pond, 12 Vet. App. at 346.  
  
The record lacks evidence to support the third element of 
Pond, however.  Id.  The record does not contain supporting 
medical evidence connecting the veteran's current and in-
service disorders.  By contrast, the only medical opinion of 
record concludes the opposite.  The March 2001 VA examiner 
found that the veteran's current prostatic hypertrophy is 
unrelated to his in-service prostatitis.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Loss of Use of a Creative Organ

Throughout the record, the veteran consistently complained of 
a loss of use of a creative organ disorder.  The record shows 
that the veteran received medical treatment for this 
disorder.  As the record contains no evidence countering this 
supporting evidence, the Board finds a preponderance of the 
evidence supporting his claim to a current disorder.  38 
U.S.C.A. § 5107(b).  The first element of Pond is therefore 
satisfied.  Pond, 12 Vet. App. at 346.  

The evidence of record does not support the second and third 
elements of Pond, however.  There is no evidence that the 
veteran experienced this disorder while in service.  And 
there is no evidence of record connecting his current 
disorder to his claimed in-service disorder.  Pond, 12 Vet. 
App. at 346.  
  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	Kidney Disorder

In his November 2000 claim, the veteran stated that he was 
experiencing urination problems.  He then claimed secondary 
service connection for kidney problems due to his prostate 
disorder.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2004); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).
  
As already noted, the Board finds that the veteran's prostate 
disorder is not service connected.  The veteran cannot 
therefore derive secondary service connection from the 
prostate disorder.  38 C.F.R. § 3.310(a).  

The Board also finds that the evidence of record would not 
support a direct service connection claim for a kidney 
disorder either.  Though private medical records show a 
bladder disorder in July 1984 (approximately 29 years after 
separation from service), there is no supporting competent 
evidence of a current kidney disorder, or of an in-service 
kidney disorder.  Specifically, the March 2001 VA examiner 
gave no findings indicating that the veteran has a current 
kidney disorder, and the veteran's service medical records 
indicate no findings of a kidney disorder while in service.  
The required three elements under Pond have not been 
satisfied therefore.  Pond, 12 Vet. App. at 346.      

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).













ORDER

Service connection for benign prostatic hypertrophy is 
denied.  

Service connection for loss of use of a creative organ is 
denied.

Service connection for a kidney disorder is denied.   



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


